t c summary opinion united_states tax_court adrian corey jenkins petitioner v commissioner of internal revenue respondent docket no 28323-15s filed date adrian corey jenkins pro_se monica e koch for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in new york after concessions the issues remaining for decision are whether petitioner is entitled to a dependency_exemption deduction a child_tax_credit an earned_income_credit and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued revenue code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2at trial petitioner submitted a form 1098-t tuition statement indicating that he paid dollar_figure in qualified_tuition_and_related_expenses in respondent conceded that petitioner is entitled to a lifetime_learning_credit in an amount to be determined by way of computations for entry of decision under rule i petitioner’s child petitioner and michelle a chandler are the parents of a minor child r k j born in petitioner and ms chandler never married on date the family court of the state of new york in kings county family court issued an order and awarded ms chandler full physical custody of r k j and awarded petitioner overnight visitation rights including one day per week every other weekend approximately seven holidays and two weeks in both july and august in date the family court modified its previous order and awarded petitioner additional overnight visitation rights on weekends at trial petitioner provided the court with a calendar indicating that r k j lived with him for days in petitioner paid dollar_figure for r k j ’s support in including monthly child_support payments of dollar_figure daycare expenses of dollar_figure and other miscellaneous expenses although petitioner maintained health_insurance_coverage for r k j the record does not reflect the cost of the insurance there is no evidence of the amount that ms chandler paid to support r k j in or other sources of financial support available to the child ii petitioner’s tax_return for petitioner filed an individual federal_income_tax return for claiming head_of_household filing_status a dependency_exemption deduction for r k j an earned_income_credit and a child_tax_credit ms chandler or her mother also claimed a dependency_exemption deduction for r k j for the taxable_year discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner does not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household see eg smith v commissioner tcmemo_2008_ i dependency_exemption deduction an individual is allowed as a deduction an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines the term dependent to include a qualifying_child or a qualifying_relative generally a qualifying_child must bear a specified relationship to the taxpayer eg be the taxpayer’s child have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meet certain age requirements not have provided over one-half of such individual’s own support for the taxable_year at issue and not have filed a joint_return for that year sec_152 sec_152 generally defines a qualifying_relative as an individual who bears a specified relationship to the taxpayer eg is the taxpayer’s child whose gross_income is less than the exemption_amount with respect to whom the taxpayer provides over one-half of the individual’s support and who is not a qualifying_child of such taxpayer or any other taxpayer respondent does not dispute that r k j satisfies the age and relationship requirements of sec_152 respondent does not agree however that r k j lived with petitioner for more than one-half of the taxable_year or that petitioner provided more than one-half of r k j ’s support petitioner presented evidence at trial that r k j spent days with him during in the absence of any additional or contrary evidence we conclude that r k j spent the remainder of or days with ms chandler the child’s custodial_parent because r k j did not have the same principal_place_of_abode as petitioner for more than one-half of the year it follows that r k j was not his qualifying_child within the meaning of sec_152 petitioner demonstrated that he paid at least dollar_figure for r k j ’s support in there is no evidence however of the amounts that ms chandler or her mother paid to support r k j or other sources of financial support available to the child because petitioner failed to show that he provided more than one-half of r k j ’s support in it follows that r k j was not petitioner’s qualifying_relative within the meaning of sec_152 consequently we sustain respondent’s determination disallowing the dependency_exemption deduction in dispute 3although sec_152 permits a noncustodial_parent to claim a dependency_exemption deduction with respect to his or her child if the custodial_parent signs a written declaration conforming with form_8332 release revocation of release of claim to exemption for child of custodial_parent indicating that he or she will continued ii child_tax_credit sec_24 provides a tax_credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as previously discussed r k j was not petitioner’s qualifying_child as defined in sec_152 for the taxable_year and therefore petitioner is not entitled to the child_tax_credit in dispute iii earned_income_credit sec_32 allows an eligible_individual an earned_income_tax_credit eic sec_32 defines an eligible_individual as an individual who has a qualifying_child for the taxable_year the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 consistent with the preceding discussion r k j was not continued not claim the dependent_child for that year there is no evidence that ms chandler executed such a written declaration see 139_tc_468 aff’d 745_f3d_890 8th cir 4petitioner offered no evidence that he is an eligible_individual under sec_32 petitioner’s qualifying_child as that term is defined in sec_152 it follows that petitioner is not eligible for an eic iv head_of_household filing_status sec_1 prescribes a relatively favorable tax schedule for a taxpayer who qualifies as a head_of_household sec_2 defines a head_of_household as relevant herein as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 as previously discussed r k j was not petitioner’s qualifying_child within the meaning of sec_152 for nor was petitioner entitled to a dependency_exemption deduction for him under sec_151 consequently petitioner does not qualify for head_of_household filing_status for the tax_year to reflect the foregoing decision will be entered under rule
